                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHNNY D. FARMER,

                   Petitioner,                            4:21CV3012

      vs.
                                               MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                   Respondent.


       On April 23, 2021, the court advised Petitioner that it would construe his
“Motion to Vacate and Dismiss” (filing 1) as a petition for writ of habeas corpus
under 28 U.S.C. § 2254 if he did not voluntarily withdraw his petition within 30
days and directed Petitioner to file an amended petition for writ of habeas corpus if
he decided to allow this action to proceed as one brought pursuant to 28 U.S.C. §
2254. (Filing 8.) On May 20, 2021, the court received correspondence from
Petitioner, which the court construes as a motion to withdraw his petition. (Filing
9.) Petitioner asks that his Motion to Vacate be withdrawn. Accordingly,

      IT IS ORDERED that: Petitioner’s motion to withdraw his petition (filing 9)
is granted, and this matter is dismissed without prejudice. No certificate of
appealability has been or will be issued. Judgment shall be entered by separate
document.

      Dated this 24th day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
